DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

	Claims 9-11 and 33-35 are examined on the merits and are allowed.

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. See response below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest the combined therapy for slowing the progression of melanoma, mesothelioma, or prostate cancer, comprising administering multiple doses of an effective amount of HVJ-E and anti-PD-1 antibody RMP1-14 to a subject, thereby slowing the progression of melanoma, mesothelioma, or prostate cancer in the subject.

The closest prior art is:
Using PD-1 neutralizing antibodies can be effective at inhibiting melanoma if the antibody is administered often and repeatedly, based on the large scale Phase 1 trial summarized 

Hui et al. (Biomed Environ Sci, 2014; 27(7): 506-514) teach the use of HVJ-E to inhibit prostate cancer cells, however, they do not teach the co-administration of anti-PD-1 antibody RMP1-14.  

Quan et al. (Biomed Environ Sci, 2012; 25(5): 509‐516) teach the use of HVJ-E to inhibit melanoma cancer cells.  However, they do not teach the co-administration of anti-PD-1 antibody RMP1-14.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648